Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered November 1, 1988, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The plea allocution minutes reveal that the defendant waived his right to appeal as part of the plea agreement. As this waiver was made freely, knowingly and voluntarily, we find that the defendant’s appeal must be dismissed (see, People v Seaberg, 74 NY2d 1; People v Gooden, 151 AD2d 773; People v Harris, 103 AD2d 891; People v Galante, 91 AD2d 690; cf., People v Rodriguez, 50 NY2d 553, 557; People v Blakley, 34 NY2d 311). Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.